DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12 and 14-22 are pending in the application with claims 20-22 withdrawn. Claims 12 and 14-19 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 01/07/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of record.
Applicant argues (Remarks dated 01/07/2022, paragraph bridging pp. 5-6) that the new limitation, “further operating the nuclear reactor above the initial protection threshold and below the relaxed protection threshold,” “clearly imposes a meaningful limit on the relaxing step, as it impacts the physical properties of the nuclear reactor.” Examiner respectfully disagrees. The limitation in question can simply be decoded as “operating the reactor within a safe range of power.” The limitations in lines 12-16 of claim 12, as best understood by the Examiner in light of the below 35 U.S.C. 112 rejections, simply set an upper limit (“relaxed protection threshold”) (Examiner notes that “relaxing” is defined as “increasing” in [0076] of the instant specification) and a lower limit (“initial protection threshold”), and the final limitation (lines 17-18) recites operating the reactor in between these thresholds. All nuclear reactors are operated within upper and lower limits of linear power that have been predetermined as safe operating ranges. Therefore, Examiner does not find this new limitation to be adequately “meaningful” to overcome the 101 rejections. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 12 and 14-19 are directed to a method of determining a variable and operating a reactor based on the determination. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer or the human mind, mental processes, and methods of organizing human activity and do not result in an improvement in the functioning of the computer or to another technology. The additional steps of “operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit,” “measuring and/or calculating a distribution of a linear power at any point of the core as a function of time,” “operating the nuclear reactor above the initial protection threshold and below the relaxed protection threshold,” “the rupture linear power is calculated by a thermomechanical code from a thermomechanical state of the core,” and “the calculation of the rupture linear power is done at least once every two hours” are extraneous pre/post-solution activities and are very well-known in the art (see e.g., US Patent No. 7,260,512, US Publication No. 2009/0080585, and US Publication No. 2010/0260300). The computational steps being performed in claim 12 and subsequent claims 14-19 are merely well-known mathematical operations being performed on a generic computer or in the human mind. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a 

Patent Ineligible Subject Matter (Claims 12 and 14-19)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. 

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to 

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or


Step 1 — Statutory Category
Claim 12 recites a series of steps, and, therefore, is a process. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

It is determined that claim 12 is directed to an abstract idea, and, particularly, “to a method for monitoring a nuclear reactor,” the function of which is accomplished through a series of mathematical operations performed by a generic computer or mental processes. It is additionally determined that claim 12’s monitoring method is directed towards methods of organizing human activity.

As recited in claim 12, the method is accomplished by “determining at least one operating time limit,” “operating the nuclear reactor,” “calculating a distribution of a linear power,” and “relaxing a protection threshold.”  



It is determined that the “determining at least one operating time limit” and “calculating a distribution of linear power” recite mathematical relationships and mathematical calculations. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” groupings. Additionally, it is determined that the “relaxing a protection threshold” recites a process that can be performed in the human mind. Under the 2019 Guidance, this process falls within the “mental processes” groupings. Accordingly, claim 12 recites an abstract idea.

Furthermore, the “determining at least one operating time limit” and “calculating a distribution of linear power,” as drafted, are processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.



Moreover, all three claimed steps of determining an operating time limit, operating the nuclear reactor, and relaxing a protection threshold, individually and as a whole, are organized human activities fundamental to the operation of a nuclear power plant.

Therefore claim 12 recites an abstract idea. We proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element 

Here, apart from the “determining at least one operating time limit,” “operating the nuclear reactor,” “calculating a distribution of a linear power,” and “relaxing a protection threshold,” the only additional elements that are recited in claim 12 are the “nuclear reactor comprising a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets,” “operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit,” “measuring … a distribution of a linear power,” and “operating the nuclear reactor above the initial protection threshold.” 

The additional element of the reactor components are claimed generically and operate in their ordinary capacity and the additional elements of operating the reactor and measuring the distribution recite generic, insignificant extra-solution activities. As such, the additional limitations are mere instructions to apply the exception to nuclear reactor operations and insignificant extra-solution activities. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception. 

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 12 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

Applicant’s disclosure does not provide evidence that the additional elements recited in claim 12 (i.e., nuclear reactor comprising a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets,” “operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit,” “measuring … a distribution of a linear power,” and “operating the nuclear reactor above the initial protection threshold”) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of 

Other than the determining, operating, calculating, and relaxing steps, the only additional elements are generic nuclear reactor components that are not positively recited. The recitation of these components is largely limited to the preamble, which simply sets the stage for a generic nuclear reactor where the method can be applied. All commercially operating reactors in the United States comprise “a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets.” This setup is well-understood, routine, and conventional in the nuclear industry. 

Moreover, the actions themselves of making a determination, operating the reactor, calculating the power, and relaxing a threshold are all organized human activities routinely performed in a nuclear power plant work schedule. These tasks are fundamental to the daily operation of a nuclear reactor. 
 	The first step of determining an operating time “to avoid a rupture of…claddings” is a basic task of the power plant staff. If the claddings rupture, the reactor is likely to be shut down for maintenance off-schedule, thus significantly impacting the bottom line of the utility company. The reactor staff is motivated to not operate the reactor past its 
The second step of operating the reactor at a reduced power for less than the time limit is also a basic task of the power plant staff. The purpose of a time limit is that it is not to be exceeded. The purpose of operating the reactor at a slightly reduced power is to prevent cladding rupture, a known problem in the art. No reactor operator—who is in possession of monitoring data that the cladding may be close to rupture—will continue to operate the reactor unsafely at its maximum power.  
The third step of calculating the distribution of the linear power is a routine function performed by reactor operators during operation of the core. The purpose of a nuclear reactor is to produce power. In order to know how much power is being produced and whether the power is within safe limits, the reactor staff will monitor (e.g., measure and/or calculate) the linear power throughout the core.

The fourth step of relaxing a protection threshold (defined as “increasing” the threshold in the Specification at [0076]) is another routine function performed by the reactor operator during the lifetime of the reactor. The reactor staff will increase protection thresholds, maintain protection thresholds at desired levels, and decrease protection thresholds, all within the operation cycle of the nuclear reactor, based on data 

	The fifth step of operating the reactor above the initial protection threshold and below the relaxed protection threshold is another basic task of the power plant staff. All nuclear reactors are operated within upper and lower limits of linear power that have been predetermined at safe operating ranges. The reactor staff will maintain operation of the reactor within these limits in order to safely operate the reactor.

Apart from the limitations that recite an abstract idea, the additional elements in claims 14-17 describe further steps in the method and do not add anything significant to the invention as these claims merely recite another judicial exception of an abstract idea. The additional elements in claim 18 describe performing the calculations by a thermomechanical code from a thermomechanical state of the core and does not add anything significant to the parent claim because it was extremely well-known in the art to do so, e.g., see US Publication No. 2010/0260300. The additional elements in claim 19 describe performing the calculations at least once every two hours and does not add anything significant to the parent claim because it was extremely well-known in the art to do so, e.g., see US Publication No. 2010/0260300. 

Accordingly, claims 14-19 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.

Claim 12, as currently amended, requires “further operating the nuclear reactor above the initial protection threshold and below the relaxed protection threshold.” This limitation is not adequately supported in the disclosure as filed. The specification as filed discloses operating the reactor at an intermediate power ([0006], [0014], [0015], [0058], [0060], [0061], [0063], [0065], [00113]), operating the reactor at a nominal power ([0009]), and generically operating within “operating margins” ([0019]-[0020]). There is no disclosure of operating the reactor above the initial protection threshold and below the relaxed, or increased (see [0076] of the instant specification), protection threshold as recited in amended claim 12. Additionally, the claim also now recites “the linear power protection threshold,” implying yet a third threshold distinguished from the initial and relaxed thresholds. However, there is nothing in the disclosure as filed regarding a third threshold. 
The limitation is therefore new matter. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites “the protection threshold” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Is the protection threshold referring the initial protection threshold, the relaxed protection threshold, both thresholds, or a different threshold?

Claim 12 recites “the linear power protection threshold” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. Is the protection threshold referring the initial protection threshold, the relaxed protection threshold, the protection threshold, all three thresholds, or a different threshold?

Claim 12 is further indefinite because the limitation “the linear power protection threshold being dimensioned to avoid the rupture by Pellet/Cladding Interaction” is unclear. What does it mean for the threshold to be “dimensioned”? If the threshold is referring to the relaxed protection threshold, is the claim intending to recite that the 

Claim 14 is indefinite because it is unclear if the determination is done before operating the nuclear reactor at the reduced power, operating the nuclear reactor between the thresholds, or a different operation. If referring to operating the reactor between the thresholds, the limitation “determining the function between the relaxing of the protection threshold and the difference between the time limit and the actual time” is unclear. Claim 12, on which claim 14 depends, recites the relaxing of the protection threshold is done “as a function of” a difference between the operating time limit and the actual time. A “function” is a relationship between variables, in this case, a relationship between relaxing at least one protection threshold and the difference between the operating time limit and the actual time. If the relaxing step of claim 12 is done as a function of the difference, is a relationship between the step and the difference not already determined?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “FAQ 13-02” (“Susquehanna”) in view of US Publication No. 2009/0080585 (“Farawila”).

Regarding claim 12, Susquehanna discloses (see p. 1) a method for monitoring a nuclear reactor comprising a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets (as is well-known in the art, all commercially operating reactors in the U.S. comprise a core of fuel assemblies with cladded fuel rods containing fuel pellets; see previously provided Susquehanna Reload Summary Report document, p. 4), the method comprising the following steps: 
determining at least one operating time limit for an operation at a reduced power of the nuclear reactor, so as to avoid a rupture of at least one of the claddings, the reduced power being inferior or equal to 92% of a nominal power of the nuclear reactor (the operating time limit for the planned rod pattern adjustment was 3 hours, during which the reactor was operated at 70% power; additionally, it was well-known in the art to operate reactors at reduced power during maintenance, refueling, and inspections);
operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit (the reactor was operated at 70% power within the 3 hour limit, and therefore operated at the reduced power for an actual time less than the operating time limit; further, given that the purpose of a time limit is that it is not 
measuring and/or calculating a distribution of a linear power at any point of the core as a function of time (see plot on p. 3); 
relaxing1 an initial protection threshold of the nuclear reactor as a function of a difference between the operating time limit and the actual time to obtain a relaxed protection threshold, the protection threshold being a threshold of the linear power at any point of the core (during the planned rod pattern adjustment, the reactor power was decreased to 65%, in other words, the power was set to not exceed 65% (i.e., a threshold power of 65% during the adjustment); once the planned rod pattern adjustment was completed, the power threshold was increased from the reduced power); and
further operating the nuclear reactor above the initial protection threshold and below the relaxed protection threshold (see plot on p. 3). 
	
If not anticipated then it would have been obvious to the skilled artisan (reactor operator) utilizing the teaching of “FAQ 13-02” (“Susquehanna”) to monitor reactor conditions during reduced power scenarios. 

	Susquehanna does not explicitly mention avoiding rupture by Pellet/Cladding Interaction. Farawila teaches (see Figs. 8-9) a method for monitoring a nuclear reactor comprising measuring and/or calculating a distribution of a linear power at any point of 1 an initial protection threshold of the nuclear reactor to obtain a relaxed protection threshold ([0069]-[0070]), the protection threshold being a threshold of the linear power at any point of the core, the linear power protection threshold being dimensioned to avoid the rupture by pellet/cladding interaction ([0001], [0069]-[0070]).
 
	The skilled artisan would have been motivated to set the thresholds of Susquehanna according to the methods as taught by Farawila for the predictable purpose of avoiding pellet-clad interaction and therefore preventable fuel failure ([0001]-[0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This term is being interpreted in accordance with the definition provided in the instant Specification at [0076].